.COLEMAN, J.
The court below decided that the appeal bond given in this case in pursuance of a previous order of the court was insufficient, for the.wautof a proper authority on the part of the agent .making the same, and that the cause should be dismissed, although the plaintiff announced himself prepared to execute a sufficient bond, and offered to execute a good and sufficient bond and go on with the trial.
Without .inquiring into the correctness of .the decision reject-*707ang the bond previously filed, we have no hesitation in deciding ithat the court erred in refusing ‘to permit the plaintiff to make a mew and sufficient bond.
In Bradford v. Dawson & Campbell, (2 Ala. 203,) it was held that the claim bond is intended as a security for the plaintiff in The execution; and although he may insist on the execution of -such a one as the statute directs, yet the claim ought not to bo •dismissed on account of a defective bond, if the claimant will execute a good one under the direction of the court, when the exception is allowed. This practice has been repeatedly recognized in analagous cases, and we cannot doubt its correctness.—Alford v. Johnson, 9 Por. 320; Carter v. Pickard, 11 Ala. 673.
Let the judgment be reversed and the cause remanded.